Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-10, drawn to an electrochemical cell.
Group II, claims 11-20, drawn to a battery module.
Note: While claim 20 recites an electrochemical cell, but draws dependency on claim 11 that is drawn to the battery module, the examiner interprets the recitation of an electrochemical cell in claim 20 to be a typographical error, and that claim 20 is meant to recite the battery module of claim 11 instead.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 lack unity of invention because even though the inventions of these groups require the technical feature of an electrochemical cell, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Brunk et al (US 2005/0100776 A1). Hereinafter referred to as Brunk.
Brunk discloses an electrochemical cell (“membrane electrode assembly” Abstract) that comprises 
a single positive electrode (“first electrocatalyst layer (12)” [0034]),
a single negative electrode (“second electrocatalyst layer (12’)” [0034]), 
a separator (“polymer electrolyte separator” [0034]) that is disposed between the positive electrode and the negative electrode (Fig. 1C), wherein the positive electrode, the negative electrode and the separator are arranged in a stacked configuration (Fig. 1C), 
an electrically-insulating frame disposed between portions of the positive electrode and the negative electrode so as to isolate the positive electrode and the negative electrode (“insulation layer (14) [0034] and [0067]), the frame having an outer peripheral edge that protrudes outward relative to a peripheral edge of the positive electrode and the negative electrode (Fig. 1C), and 
a sealing material layer residing between the positive electrode and the negative electrode (“impermeable seal (18) [0034], “18” Fig. 2), the sealing material layer including a first sealing portion and a second sealing portion, the first sealing portion disposed between the frame and an inward facing side of the positive electrode (“first sealing polymer (15)” [0034], Fig. 1C), and the second sealing portion disposed between the frame and an inward facing side of the negative electrode (“second sealing polymer (15’)” [0034], Fig. 1C), wherein the frame is secured relative to the positive electrode and the negative electrode by the sealing material layer ([0087]).
.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610.  The examiner can normally be reached on M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/CHARLENE BERMUDEZ/Examiner, Art Unit 1728                                                                                                                                                                                                        

/Magali P Slawski/Primary Examiner, Art Unit 1721